         Case 4:20-cv-00041-KGB Document 13 Filed 01/19/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

COREY JOHNSON,
ADC #129730                                                                       PLAINTIFF

V.                            CASE NO. 4:20-cv-41-KGB-BD

DARLENE BOREANI, et al.                                                        DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Corey Johnson’s complaint, amended complaint, and addendum are

dismissed without prejudice. The relief requested is denied.

       It is so adjudged this 19th day of January, 2021.


                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
